Title: From George Washington to George Measam, 28 October 1778
From: Washington, George
To: Measam, George


          
            Sir,
            Fredericksbg 28 October 1778
          
          The cold season advances so rapidly—and the necessities of the troops are so distressingly great, that it is of infinite importance to the service to have the cloathing of every kind brought to camp and distributed as speedily as possible. It begins to be high time to enter into Winter quarters; and we shall be obliged to adopt the same expedient and submit to the same inconveniences with respect to quarters this Winter as we did the last. To reconcile the men’s minds to the drudgery and sufferings they have before them, nothing can contribute so powerfully as to have them well clad, before they begin & nothing perhaps will facilitate recruiting more—in doing this we have not a moment to lose. I am therefore to desire you will exert yourself to the utmost to forward the cloathing with all possible dispatch—Provided it come on in some tolerable order—we must dispense with the nice punctilios of exact method which at another time might be very proper. The great and pressing object now is to have the cloathing 
            
            
            
            put upon the men’s backs to shelter them from the inclemencies of the season.
          I inclose you a certificate which will show what colored cloathing the troops of each state are to have as determined by lot. In any issues you make, you must govern yourself by this.
          I wish you to know as soon as may be what quantity there is of each color. You will endeavour to ascertain it as near as you can and give me information. I am Sir Your hume servt
          
            G. W——
          
          
          As it was apprehended that there might be a surplus of Blue Cloathing after supplying the troops of North Carolina, Maryland, New Jersey and New York agreeable to lottery No. 1. There was a second draft for the choice of Blue which is to be agreeable to lottery No. 2.
          
        